Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a light emitting element (Claim 1); a light receiving element (Claim 1, 5); a first light guiding portion (Claim 3); a second light guiding portion (Claim 3); a light guiding member (Claim 3); a first hollow portion (Claim 4); a second hollow portion (Claim 4); a connecting portion (Claim 3)

 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1901235A.
Claim 1
 	CN 1901235A discloses a substrate (Fig. 5, Ref. 3); a light emitting element configured to emit light (Fig. 5, Ref. 6); 5a light receiving element (Fig. 5, Ref. 15) configured to receive the light from said light emitting element (Fig. 5, Ref. 6) through a space where a detection object passes (Fig. 5, Ref. 33); and an electronic circuit element (Fig. 5, Ref. 7, 12), wherein the light from said light emitting element (Fig. 5, Ref. 6) is blocked by the detection object (Fig. 5, Ref. 33) to detect the detection object (Fig. 5, Ref. 33), 10wherein said light emitting element (Fig. 5, Ref. 6), said electronic circuit element (Fig. 5, Ref. 7, 12) and said light receiving element (Fig. 5, Ref. 15) are mounted on the same surface of said substrate (Fig. 5, Ref. 3), and wherein said electronic circuit element (Fig. 5, Ref. 7, 12) is disposed between said light emitting element (Fig. 5, Ref. 6) and said light receiving element (Fig. 5, Ref. 15) on a mounting surface of said 15substrate (Fig. 5, Ref. 3).  

    PNG
    media_image1.png
    603
    420
    media_image1.png
    Greyscale

	CN 1901235A discloses the claimed invention except for the thickness of the electronic circuit element in a thickness direction perpendicular to the surface of the substrate is equal to or larger than a thickness of the emitting element in the thickness direction. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine the electronic circuit element thickness the same as that of the light emitting element since it was well known in the art that uniform construction of the substrate surface, therefore making it simpler to integrate different construction elements to the surface of the substrate. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. 
Claim 2
 	CN 1901235A discloses said electronic circuit element (Fig. 5, Ref. 7, 12) includes a plurality of electronic circuit element portions (Ref. 7, 12) provided at different positions on the mounting surface of said substrate (Fig. 5, Ref. 3) with respect to a 20direction crossing a line connecting a center of a light emitting source (Fig. 5, Ref. 10) of said light emitting element (Fig. 5, Ref. 6) and a center of light receiving region (See Fig. 6).  
Claim 3
 	CN 1901235A discloses a first light guiding portion (Fig. 5, Ref. 30) configured to guide the light emitted 25from said light emitting element (Fig. 5, Ref. 6) in a direction in which the light passes through said space (Fig. 5, Ref. 34); a second light guiding portion (Fig. 5, Ref. 31) provided opposed to said first light10195436(CFE06753) 20guiding portion (Fig. 5, Ref. 30) through said space (Fig. 5, Ref. 34) and configured to guide the light passed through said space to said light receiving element (Fig. 5, Ref. 15); and a light guiding member integrally formed (Fig. 5, Ref. 35) with a connecting portion (Fig. 5, Ref. 32) configured to connect said first light guiding portion (Fig. 5, Ref. 30) and said second light 5guiding portion (Fig. 5, Ref. 31), wherein said electronic circuit element (Fig. 5, Ref. 7, 12) is disposed between said light emitting element (Fig. 5, Ref. 6) and said light receiving element (Fig. 5, Ref. 15) at a position corresponding to said connecting portion (Fig. 5, Ref. 32).  
Claim 5
 	CN 1901235A discloses said light emitting10195436(CFE06753)21 element (Fig. 5, Ref. 6) includes a light emitting source (Fig. 5, Ref. 10) configured to emit the light, wherein said light receiving element (Fig. 5, Ref. 15) includes a light receiving region (Fig. 5, Ref. 11) configured to receive the light, and wherein said electronic circuit element (Fig. 5, Ref. 7, 12) is disposed on a line 5connecting a center of said light emitting source (Fig. 5, Ref. 10) of said light emitting element (Fig. 5, Ref. 6) and a center of said light receiving region (Fig. 5, Ref. 11) of said light receiving element (Fig. 5, Ref. 11).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1901235A and in further view of Suzuki (2006/0243990).
Claim 4
	CN 1901235A substantially teaches the claimed invention except that it does not show a first hollow portion including a first reflecting surface configured to reflect the light emitted from said light emitting element and a first slit configured to permit passing of the light reflected by said first reflecting surface toward said space; 15a second hollow portion provided opposed to said first hollow portion through said space and including a second slit configured to receive the light passed through said space and a second reflecting surface configured to reflect the light passed through said second slit toward said light receiving element; and 20a black casing integrally formed with a connecting portion configured to connect said first hollow portion and said second horizontal direction, wherein said electronic circuit element is disposed between said light emitting element and said light receiving element and between said substrate and 25said connecting portion of said casing. Suzuki (2006/0243990)20a black casing integrally formed with a connecting portion configured to connect said first hollow portion and said second horizontal direction, wherein said electronic circuit element is disposed between said light emitting element and said light receiving element and between said substrate and 25said connecting portion of said casing. 15a second hollow portion provided opposed to said first hollow portion through said space and including a second slit configured to receive the light passed through said space and a second reflecting surface configured to reflect the light passed through said second slit shows that it is known to provide a first hollow portion (Fig. 1, Ref. 15a) including a first reflecting surface (Fig. 1, Ref. 15a”) configured to reflect the light emitted from said light emitting element (Fig. 1, Ref. 13) and a first slit (Fig. 1, Ref. 15e) configured to permit passing of the light reflected by said first reflecting surface (Fig. 1, Ref. 15a”) toward said space (Fig. 1, Ref. 15d); 15a second hollow portion (Fig. 1, Ref. 15b) provided opposed to said first hollow portion through said space (Fig. 1, Ref. 15d) and including a second slit (Fig. 1, Ref. 15f) configured to receive the light passed through said space (Fig. 1, Ref. 15d) and a second reflecting surface (Fig. 1, Ref. 15b”) configured to reflect the light passed through said second slit (Fig. 1, Ref. 15f) toward said light receiving element (Fig. 1, Ref. 14c); and 20a black casing  (Fig. 1, Ref. 15) integrally formed with a connecting portion (Fig. 1, Ref. 15c) configured to connect said first hollow portion (Fig. 1, Ref. 15a) and said second horizontal direction for a device for detecting objects in a region. It would have been obvious to combine the device of CN 1901235A with the optical elements listed above of Suzuki (2006/0243990) before the effective filing date of the claimed invention for the purpose of providing an optical configuration that reduces the amount of optical elements, therefore reducing the overall cost of the device.
 	CN 1901235A discloses said electronic circuit element (Fig. 5, Ref. 7, 12) is disposed between said light emitting element (Fig. 5, Ref. 6) and said light receiving element (Fig. 5, Ref. 15) and between said substrate (Fig. 5, Ref. 3) and 25said connecting portion of said casing (Fig. 5, Ref. 35).	

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1901235A.
Claim 6
 	CN 1901235A discloses said electronic circuit element (Fig. 5, Ref. 7, 12) is a reflow mountable element (electrode pattern). 
	CN 1901235A discloses the claimed invention except for a portion of a component 10part constituting a driving circuit for driving said light emitting element or said light receiving element. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 1901235A with a driving circuit for driving the light and receiving elements since it was well known in the art that all light emitting and receiving elements need some sort of driving circuit to power such elements so as to make them run efficiently. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
 and is a portion of a component 10part constituting a driving circuit for driving said light emitting element or said light receiving element.  
Claim 7
 	CN 1901235A discloses said light emitting element is a LED of a surface mounting type (in 5b of each LED chip 8 and the light-receiving chip bonding the chip 13 and the metal lines 9, 14 of wire bonding). 
	CN 1901235A discloses the claimed invention except for said light receiving element is a 15phototransistor of a surface mounting type. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine CN 1901235A with a phototransistor since it was well known in the art that such photo element improves light detection response, therefore improving overall detection. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.
Applicant respectfully takes the position in the remarks on pages 1-2 that the prior art fails to discloses or suggest that the electronic circuit components thickness is equal to or larger than the light emitting element. The office respectfully takes the position as indicated in the above rejection that it would be obvious to one skilled in the art at the time of the invention to use different thicknesses for the electronic circuit element for the purpose of providing uniform construction on the surface of the substrate. The office suggests clarification as to what the electronic circuit component is as indicated in the 112f rejects indicated above to read over the prior art of record. Therefore, the rejection of claims 1-7 are final as indicated in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 20, 2022